DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comments
It is noted that the reference numerals found in the claims do not affect the scope of the claim. See MPEP 608.01 (m).
	Acknowledgement of Amendments
The Amendments to the Claims filed 03/30/2020, wherein Claim 6 is amended and Claim 7 is added have been acknowledged by the examiner.

Reasons for Allowance
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance: 
An exemplary reference characteristic of the closest known prior art, U.S. Publication 2017/0049213 A1 by Kang discloses a foundation container having a discharge pump therein ([0022]), the foundation container comprising (refer to Fig. 7): an outer container (10); 
a lid (20) hinged to the outer container (10) to be opened and closed vertically; 
a container main body (30) mounted in the outer container (10); 
a pump (50) coupled to an upper center portion of the container main body (30); and
a discharge plate (60) (taught by Kang as a “content diffusing plate” ([0033]) coupled to an upper portion of the pump (50), a contents container (32) of stretchable material ([0079]) having a space portion (illustrated in Fig. 7) for storing contents ([0081]) is inserted in the container main body (30), and an upper end of the contents container (32) is seated on an upper portion of the container main body (30), such that the contents container (32) is gradually pressed 
the contents container (32) is configured such that a lower edge thereof is provided with a rounded curved portion (the examiner interprets as the bottom, circumferential portion of contents container 32 shown in Figs. 7, 11 and 12).
However, this reference and the prior art do not disclose a middle cap (the examiner notes that discharge plate 60 taught by Kang could also be interpreted as the middle cap; however, Kang does not disclose a separate discharge plate and middle cap structure) coupled to the upper portion of the container main body, a discharge plate formed with  contents discharge holes,  wherein the container main body is provided with a ventilation hole formed through a lower portion thereof, and a foundation container wherein the contents container  has a bottom thereof is provided with at least one annular bent portion formed to be bent upward and downward at a position outside a pump accommodating portion of a lower center portion of the middle cap, so as to induce the contents container to be gradually pressed from the rounded curved portion thereof,  and  is provided on an upper bottom surface thereof with spaced protrusions protruding radially to form a gap  for discharging the contents from an outer wall surface of the pump accommodating portion of the middle cap when the contents container is pressed.
U.S. Publication  2017/0318938 A1 by Lee discloses discharge plate, middle cap,  container man body structures in the same field of endeavor, wherein the discharge plate (50) (refer to Fig. 3) is formed with contents discharge holes (52) (refer to Fig. 3 [0042]) a middle cap (70) (refer to Fig.4) with a pump accommodating portion (43) (examiner notes is represented as a bushing 43 installed in space 72 of middle cap [0056]), and  a container main body (30) is provided with a ventilation hole (322) (refer to Fig. 3, [0051]).
However, the combination of this reference and the prior art with Kang do not disclose a foundation container wherein the contents container has a bottom thereof is provided with at least one 
Foreign Patent FR 2903092A1 (refer to attached Espacenet Machine Translation) by Behar discloses deformable, annular dome-shaped (the examiner notes is an analogous characteristic of to an annular bent portion) bottom surfaces (pg. 8, lines 323-324) in analogous art of fluid dispensers, wherein Behar teaches a flexible membrane (24) (the examiner notes is analogous to a stretchable bottom surface) of a reservoir (10) (the examiner notes is analogous to a contents container), which discharges a fluid product. Moreover, Behar discloses the intended use of a stretchable bottom surface of a contents container as a return spring (pg. 10, lines 400-401).   
However, the combination of this reference and the prior art with Kang and Lee do not disclose a foundation container wherein an annular bent portion formed to be bent upward and downward at a position outside a pump accommodating portion of a lower center portion of the middle cap, so as to induce the contents container to be gradually pressed from the rounded curved portion thereof,  and   is provided on an upper bottom surface thereof with spaced protrusions  protruding radially to form a gap for discharging the contents from an outer wall surface of the pump accommodating portion of the middle cap when the contents container is pressed.
The prior art does not disclose or render obvious this claimed aspect of the invention. Therefore, as each of the independent claims sets forth limitations as described, which are not taught or rendered obvious by the prior art, the application has been allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772